Citation Nr: 1731182	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-47 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis status post lateral release of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse
ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1984 to March 1988 and December 1989 to August 2008.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board assumed jurisdiction over the issue of entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU) in a previous December 2015 Remand.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in August 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to perform additional development.  The December 2015 Remand directed the AOJ to associate missing records with the Veteran's file.  Among the missing records flagged was an October 2010 substantive appeal relating to the increased rating claims for the Veteran's left knee and lumbar spine disabilities.  This record was not associated with the record or identified as unavailable; thus, the AOJ should attempt to obtain it on remand.  See Stegall v. West, 11 Vet. App 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

In addition, the AOJ must obtain VA examinations regarding the degenerative arthritis of the left knee and lumbar spine.  An examination must determine whether such disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain, and, where feasible, express these determinations in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); see also 38 C.F.R. § 4.59 (2016).  38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the previous VA examinations did not meet these requirements, the AOJ should obtain an opinion that addresses these elements.

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded.  Thus, the left knee and lumbar spine issues must be adjudicated before the issue of entitlement to TDIU may be decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that all issues "inextricably intertwined" with issues certified for appeal are to be identified and developed prior to appellate review). 

Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's original paper claims file(s) and associate the October 2010 VA Form 9 with the Veteran's VBMS file.  

Efforts to obtain the missing records must continue until they are obtained, unless it is reasonably certain that they do not exist or further efforts would be futile.  The AOJ should document all efforts to obtain the missing records from the original paper claims file.  If it is determined that the records do not exist or that further efforts to locate the missing records are futile, then the AOJ should inform the Veteran of the missing records and elicit from her any evidence she may have in her possession.

2.  Schedule the Veteran for a VA examination of the left knee.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, a clinician must 

a)  Determine the current severity of the Veteran's service-connected left knee degenerative arthritis status post lateral release, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  

The examination must address range of motion of the knee, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing; it should include not only the affected joints of the left leg but also any paired joints.  The examination report must confirm that all such testing has been done and reflect those testing results.

If the clinician is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  To the extent possible, provide a retrospective opinion addressing prior range of motion of the left knee, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - beginning September 1, 2008.  This opinion should include not only the affected joints of the left leg but also any paired joints  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

c)  Describe functional impairment caused by the Veteran's left knee condition and comment on the ability to function in an occupational environment.

3.  Schedule the Veteran for a VA examination of the lumbar spine.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, a clinician must 

a)  Determine the current severity of the Veteran's service-connected degenerative arthritis of the lumbar spine, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.   

The examination must address range of motion of the lumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been done and reflect those testing results.

If the clinician is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  To the extent possible, provide a retrospective opinion addressing prior range of motion of the lumbar spine, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations - beginning September 1, 2008.  

If the clinician cannot provide one or more of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

c)  Describe functional impairment caused by the Veteran's lumbar spine condition and comment on the ability to function in an occupational environment.

4.  Complete any additional development warranted, then readjudicate the claim on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran and her representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




